El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta fné una acción sobre nulidad de partición de bienes hereditarios. Había dos primitivos demandados. Uno de ellos Luis Yivó adquirió parte de los bienes hereditarios me-diante traspasos sucesivos o adjudicaciones hechas durante . o después de la partición. Al establecerse la acción contra él el otro demandado que era uno de los herederos se en-contraba al parecer en rebeldía, pero el demandado Luis Vivó una vez qne fné demandado citó a los apelantes Lecaróz et al.} sus vendedores, para que comparecieran y se defendieran de evicción. Los, apelantes al' ser citados de tal modo presen-taron una excepción previa en la Corte de Distrito de Ponce y solicitaron qne el caso fuera trasladado a la Corte de Dis-trito de Aguadilla donde ellos residen. La moción fné de-bidamente acompañada de un affidavit de méritos.
*505Aparece que no solo los apelantes sino también los pri-mitivos demandados, todos residen en Aguadilla pero los apelados sostienen que como el demandado Vivó vino a la Corte de Distrito de Ponce a promover la cuestión de evie-ción y saneamiento, que tal acto ante la corte constituía una comparecencia y sumisión a dicha corte de distrito. Artícu-los 77, 81-2-3 del Código de Enjuiciamiento Civil.
Ahora bien, aunque puede dudarse si la comparecencia de Luis Vivó hecha meramente para citar a sus vendedores era la comparecencia de que habla el artículo 77 del Código de Enjuiciamiento Civil, sin embargo queda en pie el hecho de que dos de los demandados al comparecer solicitaron de-bidamente el traslado. El caso de Royal Bank of Canada v. A. McCormick & Company, 25 D. P. R. 120, es concluyente en cuanto a esta cuestión. En dicho caso resolvimos que cuando todos los demandados residen fuera de la jurisdic-ción de la corte donde se establece la acción, ésta no puede adquirir jurisdicción por la sumisión de algunos de los de-mandados si los otros solicitan el traslado.
La resolución apelada debe ser revocada y verificarse el traslado.

Revocada la orden apelada, disponiéndose el traslado del caso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.